DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 8, 2020, has been entered.
Response to Amendment
This Office Action is in response to the amendments filed in the Request for Continued Examination on December 8, 2020, as directed by the Final Rejection on August 27, 2020. Claims 1, 3, 5-8, 11, 14-15, 18 are amended. Claims 2, 4, 16 and 20-22 are canceled. Claims 23-26 are pending in the instant application. Claims 1, 3, 5-8, 11-15, 17-19, 23-26 are pending in the instant application. The previous rejections under 35 U.S.C 103 are withdrawn as necessitated by amendment. 
Allowable Subject Matter
Claims 1, 3, 5-8, 11-15, 17-19, 23-26 allowed and are renumbered 1-18.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record may be seen as Bertrand and Levitan ‘102 and Levitan ‘167.
An intubation aid (10) for insertion into an endotracheal tube (Paragraph 0053; also see Fig. 3-3, the endotracheal tube 56 is railroaded over the bougie 10), the intubation aid comprising a distal end region (16, see Fig. 2); a distal intermediate region (the portion of 38, see Fig. 2) connected to the distal end region.
Bertrand teaches an intubation aid having a cross-sectional shape having at least one vertex defining a longitudinally extending edge, such that the intubation aid is supported within the endotracheal tube, in use, by the longitudinally extending edge (Paragraph 0024 and Fig. 7).

However, none of the prior art teaches or suggests a proximal end region connected to the proximal intermediate region, wherein at least one of: the proximal end region of the intubation aid comprises a taper, such that, when the intubation aid is bent, in use, the proximal end region can be wedged into a proximal end of the endotracheal tube at a portion of the distal or proximal intermediate region; and the proximal end region of the intubation aid has a cut-out and/or recessed portion, such that, when the intubation aid is bent, in use, the proximal end region of the intubation aid can be wedged into the proximal end of the endotracheal tube with a portion of the distal or proximal intermediate region received within the cut-out and/or recessed portion of the proximal end region.
Levitan ‘167 teaches an intubation aid which a proximal end region that may be bend and can be inserted into the proximal end of an endotracheal tube to bias it against the endotracheal tube and prevent inadvertent removal of the intubation aid (Fig. 1-2 and 5). Levitan also teaches wherein the proximal end region has a cut-out or recessed portion (206) such that when the intubation aid is bent, the proximal end region may be wedged into the proximal end of the endotracheal tube to prevent inadvertent removal (see Fig. 2 A/B). However, the intubation aid isn’t wedged into a proximal end of the endotracheal tube at a portion of the distal or proximal intermediate region of the intubation aid (see Fig. 2, the intubation aid isn’t wedged into the end of the endotracheal tube, but is wedged into the recess of the intubation aid and rests over the end of the endotracheal tube, rather than being wedged into the endotracheal tube). 
Furthermore, although there are embodiments where the proximal end of the intubation aid is wedged into the end of the endotracheal tube (see Fig. 1 and 5), there is no known teaching or suggestion which would teach or suggest extending the flattened cross-sectional shape along the entirety of the length of the intubation aid to a proximal intermediate region of the device. Levitan ‘102 includes the distal end region (601-603 a/b) to further open the airway of the patient after the initial tip 601 is introduced, but does not discuss extending the open-enlarging region to the proximal end of the intubation aid and may not necessarily maintain the cross-sectional shape at the tapering of the proximal 
In contrast, the device of the instant application is configured with a tapering and a cut-out or recessed portion in the proximal end region such that when the proximal end region is looped back upon itself, it can become wedged against a proximal intermediate region of the intubation aid at/in the proximal end of the endotracheal tube.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS WILLIAM GREIG whose telephone number is (571)272-5378.  The examiner can normally be reached on Monday - Thursday: 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on 571-272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH D. BOECKER/Primary Examiner, Art Unit 3785